Title: From Benjamin Franklin to Samuel Johnson, 9 August 1750
From: Franklin, Benjamin
To: Johnson, Samuel


Revd. Sir
Philada. Augt. 9. 1750
At my Return home I found your Favour of June the 28th. with the Bishop of Cloyne’s Letter enclos’d, which I will take care of, and beg Leave to keep a little longer.
Mr. Francis, our Attorney General, who was with me at your House, from the Conversation then had with you, and reading some of your Pieces, has conceiv’d an Esteem for you equal to mine: The Character we have given of you to the other Trustees, and the Sight of your Letters relating to the Academy, has made them very desirous of engaging you in that Design, as a Person whose Experience and Judgment would be of great Use in forming Rules and Establishing good Methods in the Beginning, and whose Name for Learning would give it a Reputation. We only lament, that in the infant State of our Funds, we cannot make you an Offer equal to your Merit. But as the View of being useful has most Weight with generous and benevolent Minds, and in this Affair you may do great Service not only to the present but to future Generations, I flatter myself sometimes that if you were here, and saw Things as they are, and convers’d a little with our People, you might be prevail’d with to remove. I would therefore earnestly press you to make us a Visit as soon as you conveniently can; and in the mean time let me represent to you some of the Circumstances as they appear to me.
1. The Trustees of the Academy are applying for a Charter, which will give an Opportunity of improving and modelling our Constitution in such a Manner, as, when we have your Advice shall appear best. I suppose we shall have Power to form a regular College.
2. If you would undertake the Management of the English Education, I am satisfied the Trustees would, on your Account make the Salary £100 Sterling (they have already voted £150 Currency which is not far from it) and pay the Charge of your Removal. Your Son might also be employ’d as a Tutor at £60 or perhaps £70 per annum.
3. It has been long observ’d, that our Church is not sufficient to accommodate near the Number of People who would willingly have Seats there. The Buildings encrease very fast towards the South End of the Town, and many of the principal Merchants now live there, which being at a considerable Distance from the present Church, People begin to talk much of Building another, and Ground has been offer’d as a Gift for that purpose. The Trustees of the Academy are ¾ths of them Members of the Church of England, and the rest Men of moderate Principles: They have reserv’d in the Building, a large Hall for occasional Preaching, publick Lectures, Orations, &c. It is 70 foot by 60, furnish’d with a handsome Pulpit, Seats, &c. In this, Mr. Tennent collected his Congregation, who are now building him a Meeting-House: In the same Place, by giving now and then a Lecture, you might with equal Ease collect a Congregation, that would in a short Time build you a Church, (if it should be agreable to you).
In the mean time, I imagine you will receive something considerable yearly, arising from Marriages and Christnings in the best Families, &c. not to mention Presents, that are not unfrequent from a wealthy People to a Minister they like; and tho’ the whole may not amount to more than a due Support, yet I think it will be a comfortable one. And when you are well settled in a Church of your own, your Son may be qualified by Years and Experience to succeed you in the Academy; or if you rather chuse to continue in the Academy, your Son might probably be fix’d in the Church.
These are my private Sentiments, which I have communicated only with Mr. Francis, who entirely agrees with me. I acquainted the Trustees that I would write to you, but could give them no Dependance that you would be prevail’d on to remove: They will however treat with no other ’till I have your Answer.
You will see by our News Paper, which I enclose, that the Corporation of this City have voted £200 down and £100 a Year out of their Revenues, to the Trustees of the Academy: As they are a perpetual Body, chusing their own Successors, and so not subject to be chang’d by the Caprice of a Governor or of the People, and as 18 of the Members, (some the most leading) are of the Trustees, we look on this Donation to be as good as so much Real Estate; being confident it will be continu’d as long as it is well apply’d, and even encreas’d if there should be Occasion. We have now near £5000 subscribed, and expect some considerable Sums besides may be procured from the Merchants of London trading hither. And as we are in the Center of the Colonies, a healthy Place, with Plenty of Provisions, we suppose a good Academy here may draw Numbers of Youth for Education from the neighbouring Colonies, and even from the West Indies.
I will shortly print Proposals for Publishing your Pieces by Subscription, and disperse them among my Friends along the Continent. My Compliments to Mrs. Johnson and your Son; and Mr. and Mrs. Walker your good Neighbours. I am, with great Esteem and Respect, Sir, Your most humble Servant
B Franklin
P.S. There are some other Things best treated of when we have the Pleasure of seeing you. It begins now to be pleasant Travelling: I wish you would conclude to visit us in the next Month at farthest. Whether the Journey produces the Effect we desire, or not, it shall be no Expence to you.
Dr. Johnson
